Citation Nr: 1428750	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  07-34 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for right knee degenerative joint disease, to include as secondary to the service-connected bilateral knee patellar instability.

2.  Entitlement to service connection for left knee degenerative joint disease, to include as secondary to the service-connected bilateral knee patellar instability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from July 26, 1972, to August 22, 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the VA Regional Office (RO) in Atlanta, Georgia.  

In July 2010, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

The Board remanded the issues of service connection for right and left knee disorders in October 2010 to obtain the Veteran's Social Security Administration (SSA) records and to afford him a VA examination.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

At a November 2010 VA examination, the Veteran was diagnosed with degenerative joint disease of both knees and patellar instability.  In a February 2012 rating decision, the RO granted service connection for right knee patellar instability and left knee patellar instability.  The RO then raised the issue of whether the degenerative joint disease was secondary to the patellar instability.  Therefore, the Board has phrased the issues as set forth on the first page.

In September 2013, the Veteran appointed a private attorney as his representative.  A review of the attorney-client fee contract shows that it only applied to claims in which the notice of disagreement (NOD) was filed after June 20, 2007.  In the current issues in this appeal, the NOD was filed in February 2006.  Accordingly, the Board considers the Veteran's representative listed on the first page to be continuing their representation in this appeal.  

The Veteran's claims file and the Veterans Appeals Control and Locator System (VACOLS) shows that the Veteran filed an NOD with respect to a January 2013 rating decision.  A letter dated in September 2013 shows that the RO acknowledged receipt of the NOD and informed him that a Decision Review Officer (DRO) would review the materials in his claims folder and might request additional evidence as a result.  If the disagreement could not be resolved by the DRO, a statement of the case would issue.  As the RO has acknowledged receipt of the NOD and additional action is pending, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where an NOD had not been recognized.  As VACOLS and the Veteran's electronic claims file reflect that the NOD has been recognized and that additional action is pending, Manlincon is not applicable and the Board will not take jurisdiction of the issues that were denied in the January 2013 rating decision.

The issues of service connection for depression and and a low back disorder as secondary to the service-connected bilateral knee disabilities and increased ratings for the bilateral knee patellar instability being referred have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, another remand is necessary.  The Veteran was afforded a VA examination in November 2010; an opinion regarding the etiology of his bilateral knee degenerative joint disease was provided in January 2012.  The examiner's opinion did not address whether the Veteran's service-connected bilateral knee patellar instability aggravates his degenerative joint disease.  Therefore, a remand is necessary for an addendum opinion that address aggravation.

Accordingly, the case is REMANDED for the following action:
1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the Gainesville, Florida VA Medical Center and from any private providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Obtain an addendum medical opinion from the January 2012 VA examiner (or, if unavailable, from a medical professional with appropriate expertise).  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  The examiner is requested to review the record and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that the degenerative joint disease of the bilateral knees were aggravated (permanently worsened beyond normal progression) by the service-connected bilateral knee patellar instability [If the degenerative joint disease of the bilateral knees are found to have been aggravated by the service-connected bilateral knee patellar instability, the examiner should quantify the approximate degree of aggravation.]  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Ensure that the addendum report complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT E. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



